Exhibit 10(j) PROMISSORY NOTE Principal $709,197.92 Loan Date 04-02-2008 Maturity 01-01-2009 Loan No 12030954-10000 Call / Coll Account 00000094289 Officer 47417 Initials References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Siboney Learning Group, Inc. Siboney Corporation 325 Kirkwood Rd 300 St Louis, MO 63122 Lender: Southwest Bank, an M&I Bank St. Louis Region Commercial Lending 13205 Manchester Road Des Peres, MO 63131 Principal Amount: $709,197.92 Initial Rate: 5.250% Date of Note:April 2, 2008 PROMISE TO PAY. Siboney Learning Group Inc and Siboney Corporation (“Borrower”) jointly and severally promise to pay to Southwest Bank, an M&I Bank (“Lender”), or order, in lawful money of the United States of America, the principal amount of Seven Hundred Nine Thousand One Hundred Ninety-seven & 92/100 Dollars ($709,197.92), together with interest on the unpaid principal balance fromApril 2, 2008, until paid in full. PAYMENT. Subject to any payment changes resulting from changes in the Index, Borrower will pay this loan in 8 principal payments of $9,375.00 each and one final principal and interest payment of $637,065.02. Borrower’s first principalpayment is due onMay 1, and all subsequent principal payments are due on the same day of eachmonth after that. In addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginningMay1, 2008, with all subsequent interest payments to be due on the same day of each month after that.
